Title: To Alexander Hamilton from Samuel Paterson, 16 February 1793
From: Paterson, Samuel
To: Hamilton, Alexander


Edin[burg]h. 16 feby. 1793
Respectd. Sir
My desire to doe what I think may encrease the prosperity of a Free Country makes me once more adress you with the inclosed paper on Cash accounts as given out by the Banks in Scotland a measure that has been followed by the private Banks of England & what has added more to the prosperity of G Britain within the last 30 years that it has been adopted then any other operation in Banking—as well as given greater gains to the Banking Compys.
Understanding that the Same is not adopted or pursued by the Two Banks in Philadelphia I have presumed theirfore to give you Some account of the practice, hoping if it is not adopted before this Comes to your hand you will fully Consider it & If you approve of it, get it adopted by the Bank of the United states, & the others will soon perceive the Benefit of it, & follow it.
Warr being now begun twixt Britain & France, It Certainly is the Intrest & duty of the Government of the United States of America, to get directly Packet Boats or Ships for Carrying the Letters, Bills of Exchange &c &c. twixt Britain & America—as well as twixt France Holland &c. & America—As the British Packets will be Captured by the French & the French Packets by the British.
It will be Needfull for the United States of America, to have a few Frigates or Ships of Warr, that their Flag may be respectd in the generall Convulsion of Europe.
Its Strongly reported & Confidently asserted in all the Ministeriall prints, that Spain has agreed to Join the Confedracy of Kings against France. If its true America Never had a better oppertunity to procure the Opening of the River Missisipie to her Vessells. And I hope the Wisdom of America will improve it, to that purpose.
I have Seen a Copy of your Report to Congress on the Encouraging of Manufacters &c. It has been printed I understand at Dublin, destributed & Sold cheap. It Should be printed in the Dutch French & German Languages fix the price to it & get it Sold in these Countrys—the best premium you Can give to Encourage the poor distressed Subjects of these States to flock to America. Here if the price was Not fixed to a pamphlet the Booksellers would Not Sell it Cheap. I suppose the Booksellers thro Europe are the Same. Here the great people & Landed Intrest discourage Emigrations to America, as Well as government. I suppose its the Same in Holland France & flanders. Would it not be the Intrest of America to give Some Encouragement to Ships bringing over Passengers of Certain Descriptions?
I have Sent you the Speech of Mr. Erskine at London on the Liberty of the Press—also a Translation on Legislation from the Italian of Filangieri & an Acct. of the representation of the Burroughs Cinque Ports &c. of G Britain in 3 Vollumes.
This letter is Not Sent out of assuming ambition. I dont wish you on Any account to Spend a Moment of Your time in giving me any reply. I Shall trouble you no More—only Consider & Read what I have said. I have always thought that bystanders might notice what a great man Engaged in the affairs of a Nation might have in his Numerous Engagements over looked. with Respect & Esteem I am Sr. Yr hb Ser
Sam. Paterson
To A Hamilton Esqr.Philadelphia
P. S. The Banks of Scotland are greatly assisted by the trouble with which Gold passes, if the least light or Even Exact weight. Every Body on this account prefers a Bank Note of a Guinea to a gold Cuinea. The Banks to Encourage this are very Nice about what Gold they take & its alledged they often refuse what Ought to Pass.
S.P.
